  Case 19-20699      Doc 65    Filed 12/11/19 Entered 12/11/19 16:13:30          Desc Main
                                 Document     Page 1 of 3                             FILED




                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                       4:04 pm, 12/11/19


                          FOR THE DISTRICT OF WYOMING                                 Tim J. Ellis
                                                                                     Clerk of Court

In re:                                         Case No. 19-20699
                                               Chapter 11
US REALM POWDER RIVER, LLC f/k/a
Moriah Powder River, LLC

                                 Debtor


         INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL

        THIS MATTER came before the Court on November 26, 2019, upon the Motion
for Interim and Final Orders Authorizing Use of Cash Collateral (the “Motion”) filed by
the Debtor, US Realm Powder River, LLC, f/k/a Moriah Powder River, LLC (the
“Debtor”). Debtor seeks interim approval for:

      I.     The Debtor to use cash collateral (as such term is defined in the Bankruptcy
Code) in which Powder River VPP, LLC (“Lender”) has an interest and the granting of
adequate protection to Lender with respect to such use of its cash collateral and all use and
diminution in value of the Pre-Petition Collateral (as defined below); and,

      II.    The granting of certain super-priority claims to Lender payable from
proceeds of pre-petition and post-petition property of the Debtor's estate.

      Upon review of the record, the court finds no objections were filed and enters the
following:

       NOW THEREFORE, after examining record, the court determined that a hearing
would not materially assist in the determination of this matter. No objections were filed;
therefore the court considers the matter without hearing.

         The court finds (a) it has jurisdiction over this matter; (b) due notice of the Motion
has been provided under the circumstances; (c) the relief requested in the Motion is in the
best interests of the Debtor and its estate and creditors; (d) the Debtor and the Lender have
agreed upon a proposed order (the “Stipulated Cash Collateral Order”) attached to the
Motion to Use Cash Collateral (Doc. No. 34), and, (e) there is good cause to grant the
Motion on an interim basis. Accordingly, after due deliberation and sufficient cause
   Case 19-20699      Doc 65     Filed 12/11/19 Entered 12/11/19 16:13:30       Desc Main
                                   Document     Page 2 of 3




 appearing therefor, it is therefore:

       ORDERED that the Motion is GRANTED and the Stipulated Cash Collateral Order
 is APPROVED on an interim basis effective as of the Petition Date; and it is further

        ORDERED that the Debtor may use Cash Collateral as defined in the Motion in
 accordance with, and subject to, the terms and provisions of the Stipulated Cash Collateral
 Order; and it is further

        ORDERED that notwithstanding the entry of this Order, nothing contained herein
 shall be construed to mean that any lien or security interest of Secured Lender is valid,
 perfected and/or enforceable in all respects; and it is further

       ORDERED that a hearing to consider final approval of the Motion and the entry of
the Stipulated Cash Collateral Order will commence on January 14, 2020, at 9:00 a.m.
before the Court in the Bankruptcy Courtroom, 2120 Capitol Avenue, 8th Floor, Cheyenne,
Wyoming. Any party requesting participation by video conferencing from a location other
than Cheyenne, Wyoming shall refer to Local Bankruptcy Rule 9074-2; and it is further

        ORDERED that any objections to the Motion and the entry of the Stipulated Cash
 Collateral Order shall be filed on or before January 7, 2020, and replies to such objections
 shall be filed on or before January 10, 2020; and it is further

        ORDERED on or before January 10, 2020, any party intending to introduce exhibits
or call witnesses at the hearing shall file a schedule of proposed exhibits and anticipated
witnesses and shall serve the schedule and copies of the proposed exhibits on all parties.
The schedule and three copies of the proposed exhibits shall also be provided to the Judge’s
chambers by that date. If the documents consist of ten or fewer pages, the schedule and
copies of the exhibits may be faxed to the Clerk’s Office at 307-433-2214. If the list and
proposed exhibits consist of more than ten pages, the documents must be provided directly
to U.S. Bankruptcy Clerk’s Office, 2120 Capitol Avenue, Suite 6004, Cheyenne, Wyoming
82001; and it is further

        ORDERED that Debtor shall serve this Order on the Debtor’s Limited Service List
 within two business days of its entry on the docket and file a certificate of service showing
 proof of service; it is further

         ORDERED the court may enter a final order approving the Motion if no objections
are filed and vacate the hearing; and it is finally
 Case 19-20699      Doc 65    Filed 12/11/19 Entered 12/11/19 16:13:30        Desc Main
                                Document     Page 3 of 3




       ORDERED that this Court retains jurisdiction to hear and determine all matters
arising from or related to the implementation, interpretation and/or enforcement of this
Order.

                                                      BY THE COURT


                                                                                  12/11/2019
                                                      __________________________
                                                      Honorable Cathleen D. Parker
                                                      Unite States Bankruptcy Court
                                                      District of Wyoming
